[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 06-11466                DECEMBER 13, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                        ________________________               CLERK


                   D. C. Docket No. 05-02428-CV-CAM-1

MAURICE FRANKS,

                                                      Petitioner-Appellant,

                                   versus

STATE BOARD OF PARDONS AND PAROLES,
ANDREW HAODAWAY,
CALVIN D. MOOTINE,

                                                      Respondents-Appellees.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (December 13, 2006)

Before TJOFLAT, HULL and FAY, Circuit Judges.

PER CURIAM:
      Maurice Franks, a Georgia prisoner proceeding pro se, appeals the district

court’s dismissal without prejudice of his 28 U.S.C. § 2254 habeas corpus petition

for lack of exhaustion of his state remedies. This appeal is governed by the

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), Pub. L. No.

104-32, 110 Stat. 1214 (1996), because Franks filed his petition after the effective

date of the AEDPA. A judge of this Court granted a certificate of appealability

(COA) on: “Whether the district court erred by concluding that appellant had failed

to exhaust his state remedies with respect to the claims raised in his 28 U.S.C.

§ 2254 habeas corpus petition.” For the reasons set forth more fully below, we

affirm.

      Careful review of Franks’s appellate brief reveals that he has not addressed

the issue on which the COA was granted. Instead, Franks argues the merits of his

underlying claim. Under the AEDPA, appellate review is limited to the issues

specified in the COA. 28 U.S.C. § 2253; Murray v. United States, 145 F.3d 1249,

1250-51 (11th Cir. 1998). However, Franks is a pro se litigant and is thus entitled

to a lenient interpretation of his arguments on appeal. See GJR Invs., Inc. v.

County of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998). Nevertheless, we

will not act as de facto counsel for a pro se litigant. Id. Even construing Franks’s

brief liberally, there is no indication that he presents any arguments regarding the



                                           2
issue on appeal. Therefore, Franks has abandoned the issue on which we granted

the COA. See Atkins v. Singletary, 965 F.2d 952, 955 n.1 (11th Cir. 1992)

(concluding that an appellant abandons an issue not addressed on appeal).

Accordingly, as Franks has shown no reversible error, the district court’s dismissal

of his § 2254 habeas petition is

      AFFIRMED.




                                          3